Per Curiam.
The respondents; having given to the appellant their mortgage and notes, defaulted in this *214action brought thereon, and the court rendered a deficiency judgment containing the following phrase:
“It is hereby ordered, adjudged and decreed that said plaintiff do have and recover judgment as a separate judgment only [our italics] as against the defendants, Frank Lyons, H. P. Kessinger and Guy S. Sheldon in the sum of—”
It is to that portion of the judgment which we have italicized that the appellant objects. The mortgages and notes having been given by the respondents Lyons and Kessinger in the conduct of a mercantile business owned by them as partners, the obligations, therefore, became prima facie community obligations, and no evidence having been introduced to overcome this presumption, the appellant was entitled to a judgment, free from the phrase “as a separate judgment only.” If, as a matter of fact, the judgment is not a community judgment, this question can be raised by the wives of the respondents at the proper time and in appropriate proceedings. Woste v. Rugge, 68 Wash. 90, 122 Pac. 988.
Judgment reversed, and remanded with orders to strike therefrom the phrase “as a separate judgment only. ’ ’